Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered May 19, 2008, convicting defendant, after a jury trial, of two counts of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
Regardless of whether the court should have made the redaction from the victim’s hospital records that defendant requested, any error was harmless (see People v Crimmins, 36 NY2d 230 [1975]), since the prior consistent statement at issue added little or nothing to the People’s case. Concur—Andrias, J.P, Sweeny, McGuire, Acosta and Richter, JJ.